Citation Nr: 0618800	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  00-09 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
organic brain syndrome (OBS), status post closed head 
injury

2.	Entitlement to service connection for a bowel and/or 
bladder disorder.

3.	Entitlement to an effective date earlier than February 
10, 1992, for the award of service connection for 
degenerative lumbar disc disease, L5-S1, with left 
sciatica. 

(The matter of whether there was clear and unmistakable error 
in a June 8, 1987 Board of Veterans' Appeals decision that 
denied entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is the subject of a separately docketed decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
April 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In April 2006, the veteran, sitting at the RO, testified via 
videoconference, at a hearing with the undersigned sitting in 
Washington, DC.

The issues of an increased rating for OBS and service 
connection for bowel and bladder dysfunction, including as 
due to the service-connected OBS, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 19, 1984, the veteran filed an initial claim of 
entitlement to service connection for numerous "inside 
injuries" and "a few outer" injuries incurred in a 
September 1983 motorcycle accident, and specifically noted a 
closed head injury, left leg and right hand movement 
difficulty, and left leg scars; his claim did not address the 
matter of a back disorder.

2.  In a May 1984 rating decision, the RO granted service 
connection for organic brain syndrome secondary to a closed 
head injury, seizure, and incoordination of the right hand 
and right leg movements.  

3.  On October 1, 1985, the RO received the veteran's claim 
for an increase for his service-connected disabilities that 
did not address the matter of a back disorder; the RO denied 
the claim in a November 1985 rating decision; the veteran 
perfected an appeal of the RO's determination and, in a June 
1987 decision that did not address the matter of service 
connection for a back disorder, the Board affirmed the RO's 
action.

4.  On February 10, 1992, the veteran's accredited service 
representative filed a claim for service connection for a 
back disorder that was denied by the RO in a July 1992 rating 
decision; the veteran perfected his appeal of the RO's July 
1992 decision. 

5.  In June 1996 and April 1998, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development, including VA examination to determine the 
etiology of the claimed disorder.

6.  Service connection was granted by the RO in a December 
1999 rating decision, and the veteran was assigned a 40 
percent disability rating, effective from February 10, 1992, 
and a 60 percent evaluation, effective October 26, 1999.


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
degenerative lumbar disc disease, L5-S1, with left sciatica, 
prior to February 10, 1992, have not been met. 38 U.S.C.A. §§ 
5103-5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess and 
Hartman, supra.  However, in the instant case, as the 
veteran's claim for an earlier effective date for the grant 
of service connection for a back disability is being denied, 
no disability rating or effective date will be assigned and, 
as set forth below, there can be no possibility of prejudice 
to the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In November 2005, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Further, in the December 1999 
rating action that granted service connection and an 
effective date of February 10, 1992 for a back disability, 
appellant was instructed what the bases for the assigned 
effective date was, and why an earlier effective date was not 
for assignment.  Thus he was put on notice of the information 
needed for an earlier effective date.  

The Board is aware of the Federal Circuit court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
May 2000 statement of the case and the August 2005 
supplemental statement of the case (SSOC).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Indeed, in an August 2005 
signed statement, the veteran said that he had no additional 
evidence to submit.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  Thus, the Board may proceed without 
prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.	Factual Background

Service medical records indicate that in September 1983 the 
veteran sustained injuries in a motorcycle accident.

On April 19, 1984, the veteran submitted his original claim 
for service connection for "numerous inside" injuries and 
"a few outer" residuals of the motorcycle accident that 
specifically noted a closed head injury, left leg and right 
hand movement difficulty, and left leg scars.  Thereafter, 
the RO reviewed the veteran's service records and, in a May 
1984 rating decision, granted service connection for organic 
brain syndrome secondary to a closed head injury, seizure, 
and incoordination of the right hand and right leg movements.  
A 100 percent prestabilization rating was awarded effective 
from April 10, 1984 to July 31, 1985.  In an April 1985 
rating decision, the RO assigned separate compensable 
disability evaluations for the service-connected 
disabilities.

In October 1985, the veteran submitted a claim for increased 
ratings and a TDIU that was denied by the RO in a November 
1985 rating decision.  The veteran perfected an appeal as to 
the RO's action and, in August 1986, testified at a personal 
hearing at the RO, stating that his left leg fell asleep.  He 
did not raise a claim for service connection for a back 
disorder.  In a November 1986 rating decision, the RO 
continued its denial of a TDIU and denied service connection 
for a left leg disorder.  In a June 1987 decision, the Board 
denied the veteran's claims for increased ratings, service 
connection for a left leg disorder, and a TDIU.  

On February 10, 1992, the RO received the veteran's 
accredited service representative's request for service 
connection for a back disorder.  The RO reviewed pertinent 
service and post service medical records.  In a July 1992 
rating decision, the RO denied service connection for a back 
disorder.  The veteran perfected his appeal as to the RO's 
action and additional evidence added to the file includes VA 
treatment records dated from September 1986 to November 1992.  
The September 1986 clinical entries indicate that the veteran 
was seen with complaints of low back pain secondary to raking 
that was similar to an April 1986 lifting injury.  An October 
1986 physical therapy record indicates that the veteran 
injured his back in August lifting hay while working on a 
farm (although he denied this in an August 1997 annotated 
SSOC).  During his December 1993 personal hearing at the RO, 
the veteran testified that his back might have gotten twisted 
during the motorcycle accident.  He also had a job-related 
back injury in 1986 and initially learned he had a herniated 
disc when VA performed a computed tomography (CT) scan.  

In June 1996, and again in April 1998, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development, including a VA examination to determine the 
etiology of the claimed disorder.  In October 1999, a VA 
examiner said it was possible the veteran's current back 
disorder was related to the motorcycle accident in service.

Ultimately, in a December 1999 rating decision, the RO 
granted service connection and a compensable disability 
evaluation for the back disability, that was assigned a 40 
percent disability rating, effective from February 10, 1992, 
and a 60 percent evaluation, effective October 26, 1999.

In written statements and during his April 2006 Board 
hearing, the veteran asserted that an earlier effective date 
was warranted for the grant of service connection for his 
back disability.  The veteran maintains that he had a back 
problem in 1984 since his accident and believed that the 
April 1985 rating decision should have included an evaluation 
for a back disability.  During his recent hearing, he said 
doctors did not say anything to him about a back disorder 
(see transcript page 8) but he believed the claim was on-
going since initially filed as it was related to the 
motorcycle accident.  He noted the medical records from VA to 
the effect that he baled hay and said he never baled hay.  He 
said his back disability progressively worsened since the 
initial injury.

III.	Legal Analysis

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received. While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2005).  See Norris v. West, 12 Vet. 
App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157.

In the present case, while the veteran has contended, the 
record does not reflect that his grant of service connection 
for a back disorder was based upon a claim filed within the 
first year after he left service in 1984.  Here, as set forth 
in detail in above, while his initial claim received in April 
1984 referred to internal and external injuries, only left 
leg, right hand and brain disorders were described.  Nothing 
in that original claim or subsequent records added to the 
claims file at that time addressed a back disorder as a 
residual of the motor cycle accident.  Moreover, the present 
appeal arose from the RO's action with regard to the 
veteran's claim for service connection for a back disability, 
filed in 1992, with respect to which, after service 
connection was granted (and a compensable disability 
evaluation assigned), he sought an earlier effective date.  
Thus, the exception in the law for claims filed shortly after 
service would not be for application in the instant case.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of February 10, 
1992, would be the earliest effective date assignable for 
service connection for a back disability, as a matter of law.  
The date of receipt of the veteran's original claim seeking 
service connection for a back disability was more than one 
year after his separation from service in 1984. Accordingly, 
the applicable regulation dictates that the effective date is 
the later of the date of receipt of the claim, or the date 
entitlement arose.

Here, the veteran filed an original request for disability 
compensation benefits for a back disorder on February 10, 
1992.  At his 2006 hearing, he asserted that physicians never 
told him he had a back disorder at the time he filed his 
original claim, but that VA should have detected it as he had 
a brain stem injury.  After reviewing the pertinent evidence, 
from both military and medical sources, the RO, in a December 
1999 rating decision, granted entitlement to service 
connection for a back disability and awarded a compensable 
disability evaluation effective from February 10, 1992, the 
date of receipt of the claim.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), to the effect that "a claim must 
be filed in order for any type of benefit to be paid."

Although the veteran contends that service connection for a 
back disability should be granted evidently from 1984 or 1985 
(prior to 1992), there is no evidence on file identifying any 
document on which he had claimed such a disability at that 
time.  It was the February 10, 1992 written statement and 
application for benefits that ultimately led to the December 
1999 rating action, in which service connection was granted, 
effective from February 10, 1992.

The Board appreciates the veteran's testimony regarding his 
claim, however, in view of the foregoing, the Board would 
have to conclude that there would be no basis upon which to 
establish an effective date for service connection for a back 
disability, any earlier than that which has been currently 
assigned, i.e., February 10, 1992.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


ORDER

An effective date earlier than February 10, 1992 for the 
award of service connection for degenerative lumbar disc 
disease, L5-S1, with left sciatica is denied.


REMAND

The veteran seeks a rating in excess of 30 percent for his 
service-connected OBS status post closed head injury.  As 
well, he seeks service connection for bowel and bladder 
dysfunction that he has argued is due to his brain injury.  
In a September 2003 written statement, the veteran argued 
that he sustained an injury to the left temporal lobe that 
controlled his bowel functions.  During his April 2006 
hearing, the veteran testified that Dr. W., apparently a 
physician at the Waterbury, Connecticut VA medical facility, 
told him that his service-connected brain injury caused his 
bladder and bowel problems.  

Further, the veteran said he worked at the United States Post 
Office since 1988, initially on a part time basis, and 
currently worked full time (see transcript, page 6).  He 
complained of having frequent, brief and very painful left-
sided headaches and denied having seizures.  He had memory 
loss.  He limped and said his leg felt as if it were asleep.  
He had difficulty drinking and swallowing and said these 
functions were affected by his brain injury.  He said a 
magnetic resonance image (MRI) was reviewed approximately two 
years ago at the West Haven VA medical facility, however, VA 
medical records reflect only a March 2001 MRI.  

A June 1999 VA neurosurgical clinical entry reflects the 
veteran's history of bladder retention with no thecal sac 
impingement.  In May 2000, VA examiners diagnosed external 
hemorrhoids and a normal urinary tract by history with no 
evidence of infection or voiding difficulties.  But recent VA 
medical records dated in 2004, including in December 2004, 
indicate that the veteran saw Dr. W., a urologist, who told 
him his urological symptoms were from his traumatic brain 
injury.

Here, the veteran argues that his organic brain syndrome due 
to a closed head injury that affected his left frontal lobe 
has resulted in a bowel and bladder disorder.  In the 
interest of due process and fairness, the Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the etiology of any bowel and bladder disorder 
found to be present.

Furthermore, in March 2001, a VA neurologist reviewed results 
of a MRI and neuropsychological tests and noted some 
difficulty in processing incoming unstructured information, 
mild impulsivity, and mild motor findings that could reflect 
frontal lobe pathology.  There was no indication of a 
progressive dementing process and the veteran was noted to 
have made considerable improvement from his original state 
after his 1983 injury.

Regarding the issue of an increased rating for organic brain 
syndrome status post closed head injury, the Board observes 
that the disability is currently evaluated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code (DC) 8045-9304 (2005), for 
dementia due to head trauma.  The rating schedule provides 
that purely neurological disabilities due to trauma to the 
brain, "such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc.,) following trauma to the brain", will 
be rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, DC 8045.  Indeed, the 
record reflects that service connection and separate 
compensable disability evaluations are currently in effect 
for weakness and incoordination of the right upper and lower 
extremities, and a seizure disorder.

The currently assigned 30 percent rating was assigned under 
DC 9304 for dementia associated with brain trauma.  Under 
that code, a 30 percent rating is assigned when there is 
impairment of such degree as occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational task.  Ratings of 50, 70 or 100 may be assigned 
under this code for greater degrees of impairment.  38 C.F.R. 
§ 4.130 DC 9304.

Since the veteran has always had a rating higher than 10 
percent for his head injury residuals, the language in DC 
8045 prohibiting a combined rating in certain instances has 
never been applicable in his case.  Consequently, he is 
entitled to a separate rating for each component of his 
disability. 

As the veteran was last examined by VA in 2001, the Board 
believes he should be afforded new VA examinations to more 
accurately assess the current severity and all manifestations 
of his service-connected OBS status post a closed head 
injury.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish effective dates for the 
service connection and increased 
rating claims on appeal, as 
outlined by the court in Dingess 
and Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should obtain all VA 
medical records regarding the 
veteran's treatment for the 
period from August 2005 to the 
present, to particularly include 
records from the VA medical 
facilities in West Haven and 
Waterbury, Connecticut, and all 
radiology records dated from 2001 
to the present.  Appellant's 
assistance in identifying and 
obtaining the records should be 
requested as needed.

3.	The RO should schedule the 
veteran for appropriate VA 
examinations, e.g., 
neuropsychological, brain and 
spinal cord/neurologic, 
psychiatric, genitourinary, 
rectal/anus, to determine the 
current severity and all 
manifestations of the veteran's 
service-connected OBS status post 
closed head injury and the 
etiology of any bowel or bladder 
disorder found to be present.  
All indicated tests and studies 
should be preformed and all 
clinical findings reported in 
detail.  Based upon clinical 
findings and a complete review of 
the record:

a.	An appropriate examiner 
should specifically identify 
all neurological 
manifestations directly 
attributable to the 
veteran's service-connected 
organic brain syndrome 
status post closed head 
injury, e.g., swallowing and 
drinking difficulty, 
weakness and incoordination, 
etc.

b.	The examiner should elicit a 
complete history from the 
veteran and, based upon the 
history and a review of the 
record, should indicate the 
character, frequency, and 
severity of any left frontal 
lobe headaches found to be 
present and comment on 
whether they are a symptom 
of the service-connected 
organic brain syndrome.  

c.	The 
neuropsychological/psychiatr
ic examiner(s) should 
identify all currently 
present psychiatric 
disorders and indicate 
whether they are related to 
the veteran's service-
connected organic brain 
syndrome status post closed 
head injury.  The 
examiner(s) should provide 
an opinion concerning the 
degree of social and 
industrial impairment 
resulting from any 
psychiatric disorder related 
to the veteran's service-
connected organic brain 
syndrome status post closed 
head injury.  The 
examiner(s) should also 
assign a Global Assessment 
of Functioning score, 
consistent with the DSM IV, 
based on the veteran's 
service-connected organic 
brain syndrome status post 
closed head injury.  The 
examiner(s) should explain 
what the assigned score 
represents.  The examiner(s) 
should also provide an 
opinion regarding the impact 
of the veteran's service-
connected organic brain 
syndrome status post closed 
head injury on his ability 
to work.

d.	The genitourinary and 
rectal/anus examiners (and 
neurologist, if appropriate) 
should obtain a complete 
history of the veteran's 
claimed bowel/bladder 
disorder.  Based on the 
examination and a review of 
the record: 

i.	if a bowel and bladder 
disorder, e.g., 
incontinence or 
constipation, is 
diagnosed, the medical 
specialist should 
assess the nature, 
severity, and 
manifestations of any 
bowel and bladder 
disorder found to be 
present.

ii.	The medical 
specialist(s) is(are) 
requested to render an 
opinion as to whether 
it is at least as 
likely as not (i.e., to 
at least a 50-50 degree 
of probability) that 
any currently diagnosed 
bowel and bladder 
disorder was caused by 
military service, 
including the findings 
noted in the service 
and private medical 
records dated from 
September 1983 through 
February 1984, or 
whether such an 
etiology or 
relationship is less 
than unlikely (i.e., 
less than a 50-50 
probability). 

iii.	The physician(s) should 
proffer an opinion, 
with supporting 
analysis, as to the 
likelihood that the 
veteran's diagnosed 
bowel and bladder 
disorder was caused by 
or aggravated by his 
service-connected OBS 
status post closed head 
injury (or another 
service-connected 
disability, e.g., his 
service-connected 
degenerative lumbar 
disc disease, L5-S1, 
with left sciatica).  
The degree of bowel and 
bladder disorder that 
would not be present 
but for the service-
connected OBS status 
post closed head injury 
(or another service-
connected disability, 
e.g., degenerative 
lumbar disc disease, 
L5-S1, with left 
sciatica) should be 
identified. 

e. A rationale should be 
provided for all opinions 
expressed.  The veteran's 
claims file must be made 
available to the examiner(s) 
in conjunction with the 
examination, and the 
examination report(s) should 
indicate whether the 
veteran's medical records 
were reviewed.

4.	Thereafter, the RO should 
readjudicate the veteran's claims 
for an increased rating OBS 
status post a closed head injury 
and service connection for 
bladder and bowel dysfunction 
including as due to the closed 
head injury.  If the benefits 
sought on appeal remain denied, 
the veteran and his 
representative should be provided 
with a SSOC.  The SSOC should 
contain notice of all relevant 
actions taken on the claims, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issue currently on appeal 
since the August 2005 SSOC.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need taken no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


